DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the following consecutives steps” in lines 1-2 and “the two solid polymer strands” and “said two solid polymer strands” in lines 5-6, 7-8, and 11, There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting claim 1 to read “said at least two solid polymer strands” throughout and “the method comprising [[the]] consecutives steps of”, see suggestion of correction for claim 1 below. Examiner is interpreting the steps to refer to any of the steps mentioned in claim 1 and the two polymer strands to be any two solid polymer strands.
Claim 7 recites the limitations “the following consecutive steps” in line 1, “the attached” in lines 5 and 7, and “the attached at least two strands” in line 7. There is insufficient antecedent basis for these limitations in the claim. To correct claim 7, Examiner suggest correcting both 
Examiner suggests correcting claim 1 to read: “A method of additive manufacturing, the method comprising the following consecutive steps: (a) receiving, simultaneously and continuously, at least two solid polymer strands, (b) simultaneously liquefying at least a part of adjacent surfaces of said at least two solid polymer strands, wherein the liquefying is carried out using specified heating-related parameters which are selected to maintain a central volume of each strand of the at least two solid polymer strands in a solid state, thereby obtaining liquefied surfaces, (c) simultaneously attaching said liquefied surfaces to yield attached strands; (d) simultaneously pressing the at least two solid polymer strands against each other to ensure attachment; and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment.
  Examiner also suggests correcting claim 7 to read: “The method of claim 1, further comprising at least two additional strands and the attached strands the additional strands to the attached strands. 
Claim 9 recites the limitation "the solid material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting claim 9 to refer to the solid polymer ”. This will be interpreted to be referring to the solid polymer of the strands from claim 1.  
Claim 11 recites the limitation "the solid polymer material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting claim 11 to refer to read “wherein the solid polymer ”. This will be interpreted to be referring to the solid polymer of the strands from claim 1.  
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the claim requires (c) simultaneously attaching said liquefied surfaces; (d) simultaneously pressing the two solid polymer strands against each other to ensure  attachment; and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment. The closest references of record are Farmer (US 2013/0337256), Mark (US 2015/0108677), and Batchelder (US 2015/0096717). No prior art of record meets the claimed limitations. Specifically, no prior art teaches receiving multiple strands simultaneously and simultaneously attaching the strands to each other. 
 wherein the liquefying is carried out using specified heating-related parameters which are selected to maintain a central volume of each strand of the two solid polymer strands in a solid state, thereby obtaining liquefied surfaces. Farmer [0058] and [0061] also describe attaching a partially melted strand to a previously deposited strand, however Farmer does not disclose receiving multiple strands of a material simultaneously and also simultaneously melting the strands to attach them to each other. Therefore Farmer does not teach receiving, simultaneously and continuously, at least two solid polymer strands, simultaneously liquefying at least a part of adjacent surfaces of said two solid polymer strands, and simultaneously attaching said liquefied surfaces as claimed in claim 1.
Mark (US 2015/0108677) also describes a three dimensional printing apparatus with a reinforced portion at the center of a filament and a liquefied polymer surrounding the reinforced portion. Mark [0246]-[0249] describe a multi-element printer head which is capable of extruding more than one type or strand of filament at a single time. Mark [0246]-[0249] meets the claimed, A method of additive manufacturing, the method comprising the following consecutive steps: receiving, simultaneously and continuously, at least two solid polymer strands and (b) simultaneously liquefying at least a part of adjacent surfaces of said two solid polymer strands. 
When combined, Farmer and Mark meet the claimed, A method of additive manufacturing, the method comprising the following consecutive steps: (a) receiving, simultaneously and continuously, at least two solid polymer strands, (b) simultaneously liquefying at least a part of adjacent surfaces of said two solid polymer strands, wherein the liquefying is carried out using specified heating-related parameters which are selected to maintain a central volume of each strand of the two solid polymer strands in a solid state, thereby obtaining liquefied surfaces.
Neither Farmer nor Mark teach (c) simultaneously attaching said liquefied surfaces; (d) simultaneously pressing the two solid polymer strands against each other to ensure  attachment; and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment.
Batchelder (US 2015/0096717) discloses an invention directed to additive manufacturing. Batchelder [0033]-[0034] describes an additive manufacturing system which has two consumable assemblies for dispensing and liquefying the filament materials.  Batchelder [0053] describes an outer portion of the filament can me melted around an inner unmelted portion of the filament. Batchelder also meets the claimed, A method of additive manufacturing, the method comprising the following consecutive steps: (a) receiving, simultaneously and continuously, at least two solid polymer strands, (b) simultaneously liquefying at least a part of adjacent surfaces of said two solid polymer strands, wherein the liquefying is carried out using specified heating-related parameters which are selected to maintain a central volume of each strand of the two solid polymer strands in a solid state, thereby obtaining liquefied surfaces. 
Batchelder does not disclose that the two filament strands are attached to each other and does not meet the claimed, (c) simultaneously attaching said liquefied surfaces; (d) simultaneously pressing the two solid polymer strands against each other to ensure attachment; and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment. 
None of the cited references, alone or in combination meet all the limitations of claim 1. None of the cited references provide additional suggestions or motivations to combine the discloses process with (c) simultaneously attaching said liquefied surfaces; (d) simultaneously pressing the two solid polymer strands against each other to ensure  attachment; and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment in order to arrive at the claimed invention. Therefore, claim 1 contains allowable subject matter and would be allowable if corrected to overcome the rejections in view if 112(b) above.
Likewise, claims 4-5, 7, and 9-11 would also be allowable if rewritten to overcome any 112(b) rejections because they depend from claim 1. 
Response to Arguments
Applicant’s arguments, filed 8/23/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. Claims 1, 7, and 9 remain rejected under 35 USC 112(b), see above, but would be allowable if written to correct the issues noted above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744
                                                                                                                                                                                                        /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744